Citation Nr: 1618149	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-26 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to September 1989 and from October 3, 2001 to September 2002.  He also had a period of annual training from September 9, 2006 to September 16, 2006.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's request to reopen a claim for service connection for scleroderma.  In June 2014, the Board indicated that the claim had been reopened, and it remanded the claim for additional development.

In May 2010, the Veteran testified before a Decision Review Officer.  A hearing transcript has been associated with the claims file.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have scleroderma due to his service.


CONCLUSION OF LAW

Scleroderma was not incurred in, and is not otherwise due to, the Veteran's active duty service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.6 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for scleroderma.  He argues that he first experienced symptoms of scleroderma while on active duty for training in September 2006.  

In a final and unappealed decision, dated in September 2007, the RO denied a claim for service connection for scleroderma.  In December 2009, he filed an application to reopen the claim.  In February 2010, the RO determined that new and material evidence had not been received to reopen the claim.  In March 2010, following receipt of additional evidence, the RO again denied the claim.  The Veteran appealed, and in June 2014, the Board indicated that the claim had been reopened, and it remanded the claim for additional development.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Scleroderma can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of this condition within a year following the Veteran's discharge from active duty service.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

There is a clear distinction in the law between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as scleroderma, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2015).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's service treatment records for his two periods of active duty service do not show any complaints or treatment shown to involve scleroderma, nor do they show that the Veteran was ever diagnosed with scleroderma.  

The Veteran has submitted a copy of his May 2006 Orders for Annual Training, which show that he was ordered to perform training under 38 U.S.C. § 503(A) between September 9, 2006 and September 16, 2006.  

There is no record to show that an entrance examination was conducted prior to the September 2006 Annual Training.  There are no service treatment records of record dated in September 2006.

The claims file includes private treatment records from Sioux Valley Clinic Family Medicine (SVCFM) (the name was later changed to "Family Medicine 69th & MN").  A report, dated October 3, 2006, shows that the Veteran sought treatment for complaints of a three-week history of swollen hands, feet, and the backs of his lower legs.  There is also a notation that that the Veteran had noticed hand and foot swelling "on and off for the last several weeks."  

An October 24, 2006 report indicates that he had been started on Prednisone.  

An August 2007 report notes a two-year history of intermittent scleroderma symptoms.  An April 2009 report shows that the Veteran reported about a 10-year history of scleroderma.  

A report from the Orthopedic Institute (OI), dated February 1, 2007, note that the Veteran sought treatment for swelling and stiffness of the hands and feet, and that he initially presented to his local physician in October.  The report notes, "His symptoms began in July or August of 2006."  His exam findings were noted to be most consistent with the early edematous stages of scleroderma, with some Raynaud-like findings and evidence of abnormal nail capillaroscopy exam, which would also explain why he has significant tightness and edema without actual joint involvement or elevated inflammatory markers.  A February 15, 2007 report notes that he was initially seen on February 1, 2007 for evaluation of swelling and stiffness involving the hands and feet, and that, "His symptoms began in August of 2006 with edema and swelling over the hands and later involving the feet."  There was also some blueish discoloration in his fingertips with the development of several small sores and ulcerations at the fingertips, and worsening heartburn in the last few months.  See also May 29, 2007 report (noting that he was initially seen on February 1, 2007 for evaluation of swelling and stiffness involving the hands and feet, and that, "His symptoms began August of 2006").

A February 2010 VA Agent Orange protocol examination report notes a history of scleroderma, diagnosed in 2006.

A VA joints disability benefits questionnaire (DBQ), dated in February 2015, shows the following: the examiner indicated that the Veteran's service treatment records, service personnel records, and VA and non-VA records had been reviewed.  The Veteran had active duty service from July 1981 to September 1989, and from October 2001 to September 2002, with ACDUTRA from September 9, 2006 to September 16, 2006.  The diagnosis was scleroderma.  His STRs (service treatment records) do not indicate any problems with his joints during any of his active periods of service.  The Veteran clearly denies having any symptoms of swelling of his hands prior to his period of ACDUTRA in September 2006.  He claims that the onset of the swelling occurred during that one-week period of ACDUTRA while he was in Georgia.  He has submitted several "buddy statements" which talk about the onset of symptoms during his period of ACDUTRA while in Georgia in "May 2006," however, his period of training was in September 2006.  

There are no medical records during that time to confirm that the Veteran had joint swelling during that one week of ACDUTRA.  

The examiner summarized the Veteran's private treatment in 2006 - 2007, his current course of treatment, and current reported symptomatology.  The examiner concluded that it is less likely as not (less than 50 percent probability) that the claimed condition was caused by service.  The examiner explained that the Veteran's complete medical record had been reviewed, as well as previous VA medical examinations and rating decisions, and a copy of the Board's June 2014 remand.  The Veteran's current examination confirms that he has scleroderma with typical findings.  There is no medical evidence that the Veteran had any disability related to scleroderma prior to his period of ACDUTRA in September 2006.  The Veteran clearly denied having any problems with his joints prior to his ACDUTRA.  His buddy statements indicate May 2006 (as the date of onset of his symptoms) but this date is error, as his personnel records indicate his ACDUTRA was in September 2006.  Since there is no medical documentation that the Veteran had problems prior to his ACDUTRA, there is no evidence of aggravation of a previous medical condition.  The Veteran's ACDUTRA was for one week.  It is less likely as not that this condition could have developed over such a brief period of time.  There is confirmation that the Veteran had bilateral hand pain and swelling on October 3, 2006 and that he sought treatment for this condition and was diagnosed as polymyalgia.  The medical note states that the symptoms had been present for several weeks.  The Veteran's statements, and his buddy statements, offer that he was well (i.e., in good health) prior to his period of ACDUTRA, even though the buddy statements have May 2006 rather than September 2006 for his period of ACDUTRA.  The diagnosis of scleroderma was confirmed on February 1, 2007 by a rheumatologist, with complaints of bilateral hand pain.  

The Board finds that the claim must be denied.  There is no evidence to show that scleroderma was manifest during active duty service, or to a compensable degree within one year of separation from active duty service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no competent opinion in support of the claim on a direct or presumptive basis.  Accordingly, the claim must be denied on a direct and presumptive basis.  Id.

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324. 

In this case, there is no relevant line of duty report of record, and no evidence of treatment for the claimed disability during any period of ACDUTRA or INACDUTRA. During his February 2015 VA examination, the Veteran reported that he did not receive any relevant treatment during his ACDUTRA. 

Beyond the above, the February 2015 VA opinion is considered highly probative evidence against the claim, as this examination report shows that the examiner stated that the Veteran's claims file had been reviewed, and as this opinion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Although the Board has considered the Veteran's statements, the probative value of this evidence is reduced by the fact that the Veteran has provided inconsistent histories of the onset of his symptoms.  See e.g., OI records.  With regard to the five lay statements, the Board first notes that three of these lay statements contain essentially especially similar phrasing.

In any event, all five of these statements show that these service members asserted that they witnessed the Veteran's symptoms either during, or upon return from, the Veteran's "deployment" in "May 2006."  This is four months prior to his actual one-week period of ACDUTRA in September 2006.  The Board finds it highly unlikely that all five servicemen would erroneously refer to the month of May if they had actually witnessed the claimed symptoms in September.  The Board further points out that the Veteran has never provided an explanation for this discrepancy.  In fact, this evidence may more easily be harmonized with the history in the OI reports, and found to be consistent with a scenario in which the Veteran's symptoms pre-existed his period of ACDUTRA in September 2006 (in this regard, the reported histories in the SVCFM reports are wildly at odds, noting a reported history on onset of symptoms between 1999 and September 2006).  

As noted in the VA opinion, there is no evidence to show aggravation during the Veteran's period of ACDUTRA in September 2006.  In summary, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith; Donnellan.  In this case, the evidence is insufficient to show that the Veteran's scleroderma had its onset between September 9, 2006 and September 16, 2006, or that it was aggravated by such service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Accordingly, the claim must be denied.  

With regard to the article submitted by the Veteran, briefly summarized, it states that arriving at a "proper diagnosis of scleroderma is often long and difficult, since it is such a rare disease," and that "finding out that a person has scleroderma can be a long and frustrating journey."  It states that the early stages of scleroderma sometimes drag on for months or years (as opposed to manifesting over a period of one week, which is the length of the ACDUTRA in issue).  This article is relatively general in nature, as it does not discuss the specific facts relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  It is not referenced in, or otherwise utilized by, a competent medical opinion in favor of the claim.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of vascular and joint symptoms, the claimed disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that scleroderma is related to ACDUTRA service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  The claimed condition is not shown during any qualifying period of duty.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

To the extent applicable, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in January 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  He has been afforded an examination, and an etiological opinion has been obtained.  

In June 2014, the Board remanded this claim.  The Board directed that the Veteran be sent a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal, in order to obtain any outstanding service personnel and/or treatment records referable to the Veteran's period of Annual Training from September 2006.  In October 2014, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  There is no record of a response.  The Board's remand also directed that the Veteran be afforded an appropriate VA examination in order to determine the current nature and etiology of his scleroderma.  In February 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for scleroderma is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


